Citation Nr: 1224544	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-10 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spondylosis with degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1993 to July 2001. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal of a September 2004 rating determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued a 20 percent evaluation for the service-connected low back disability, diagnosed as lumbar spondylosis with degenerative disc disease.

The Board denied the Veteran's claim in a January 2010 decision, and he appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision issued in October 2011, the Court vacated the Board's decision and remanded the case to the Board.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal at this time.


REMAND

In April 2012, the Board received additional lay and medical evidence from the Veteran in support of his claim.  Although the Veteran waived his right to have this evidence initially considered by the originating agency, he requested that the Board obtain VA medical records from the Community Based Outpatient Clinic (CBOC) in Virginia, Beach, Virginia and from the VA Medical Center in Hampton, Virginia; and additional private treatment records from Atlantic Neurological Services, Chesapeake Regional Medical Center, and INMOTION Physical Therapy for treatment received since 2009.

VA has a duty to assist that includes making reasonable efforts to obtain medical records not in custody of a Federal department or agency in the development of claims, and providing an examination if necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  As such, the Board finds that remand is necessary so that additional private treatments records may be obtained.  In addition, additional VA medical records pertinent to the claim should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the Veteran should be afforded another VA examination to determine the current degree of severity of his back disability after the foregoing evidence has been obtained.

Finally, the Board notes that the Court remanded this case in part because the Board failed to adequately address whether the Veteran's claim should be referred for extra-schedular consideration.  While this case is in remand status, the RO or the AMC should consider whether referral for  extra-schedular consideration is in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's low back disability during the period of this claim, to include associating with the claims folder all pertinent VA records for the period since March 2011, additional private medical records from Atlantic Neurological Services, Chesapeake Regional Medical Center, and INMOTION Physical Therapy.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current degree of severity and manifestations of the Veteran's low back disability.  The claims folders and any pertinent evidence in Virtual VA that is not included in the claims folders must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

The examiner should also provide an opinion concerning the impact of the Veteran's service-connected low back disability on his ability to work.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the required opinion cannot be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  In doing so, the RO or the AMC should consider whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

